DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 02/14/2022, with respect to rejection of claims 1, 3, 10, 12, and 18 under 35 U.S.C. 103, have been fully considered and are persuasive.  Applicant filed an after final amendment with the AFCP 2.0 request. Both the amendment and the request were proper. The amendment to the independent claims has overcome the rejection. Update and interference searches have been performed. Claims 1, 3-4, 6-8, 10, 2-13, and 15-20 are allowed. Claims 5 and 14 have been canceled.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10, 2-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 10, and 18, as amended, prior art references of Petrovic et al and Montero et al, as well as some documents of record, disclose various limitations of the claims. However, prior art fails to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613